Title: Enclosure: James Walker’s Timber List for Thomas Jefferson’s Sawmill Wheels, 20 July 1811
From: Walker, James
To: 


            
            
            
            
            
            
              
                
                        Timber
                
                        Length in feet & parts—
                
                        Breadth in Inches
                
                        Thickness in Inches—
                
              
              
                6
                10
                
                        1516
                4.½
                
		   
		   Back Cants for Cogwheels white oak or heart pine
                
                        Coggwheel, &c. To be seasond 
              
              
                6
                10
                15
                3.¼
                Face Cants for ditto.
              
              
                6
                
                        89.½
                12
                3.¼
                Arms for ditto.
              
              
                150
                1–2
                4
                3.¼
                Coggs for ditto good Locust
              
              
                8
                10
                14
                2
                
		   Plank for wallowers &c white oak.
              
              
                3
                10
                12
                4.¼
                
		   For Ragwheel of heart pine
              
              
                
              
              
                For water wheel

              
              
                6
                14
                21
                3.¼
                
                        
		   
		   Shrouding of good white oak or heart pine
                
                        Not seasoned
              
              
                6
                10.½
                8.½
                3.½
                Arms.
              
              
                60
                6
                8
                1.⅛
                
		   Soling. of pine—
              
              
                24
                
                        35
                18
                1
                Buckets ditto
              
              
                24
                6
                2.½
                1.¾
                Elboes—ditto
              
              
                6
                12
                16
                5
                back cants
                }
                Cogwheel for 15 feet water wheel
              
              
                6
                10
                15
                3.¼
                Face ditto
              
              
                6
                13
                14
                3.¾
                arms
              
              
                8
                
                        14½
                
                        18
                3.¼
                Shrouding
                }
                Water wheel 15 feet diamr
              
              
                8
                15.½
                9
                3.½
                arms
              
              
                60
                6
                9
                1.⅛
                Soling
              
              
                40
                4.½
                18
                1—
                buckets
              
              
                40
                4.½
                2.½
                1.½
                Elboes
              
            
            
            
            
            
            
            J
              Walker
            
              20th July 1811—
          